Citation Nr: 1443413	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-11 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease, status-post stent placement.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, agent


ATTORNEY FOR THE BOARD

Crii Spears-De Leo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1970 to April 1976.  He is a Vietnam veteran who earned the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that granted service connection for coronary artery disease and assigned a 30 percent rating, and granted service connection for diabetes mellitus and assigned a 20 percent evaluation.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Following a May 2013 Supplemental Statement of the Case (SSOC), the Veteran's representative submitted additional medical evidence.  The newly submitted evidence was not accompanied by a waiver of RO consideration.  See Section 501 of Public Law 112-154, 38 U.S.C. § 7105 (2013).  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (Board is prohibited from considering evidence submitted after a final RO adjudication without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the veteran's waiver).

With respect to the claim for an increased rating for coronary artery disease, the Veteran was afforded VA examinations in January 2011 and March 2014 to assess the severity of his disability.  The Veteran's representative argues that the January 2011 VA examination is inadequate for rating purposes.  See May 2012 VA Form 9.  Specifically, she asserts that a diagnostic exercise test to verify the Veteran's actual METs level is required.  
The January 2011 VA examiner's report provides an estimated METs level of 5-7 based on the Veteran's responses indicating his level of physical activity and reported symptoms.  The ejection fraction was 57% (reportedly from testing done on "11/19/2011").  

Metabolic equivalents (METs) testing is required to evaluate coronary artery disease except: (1) when there is a medical contraindication, (2) when the left ventricular ejection fraction has been measured and is 50 percent or less, (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, or (4) when a 100 percent rating can be assigned on another basis.  38 C.F.R. § 4.100.

The March 2014 VA examination report references a "calculated METS 2014" level of 6.  The report also indicates that METs testing was completed in 2013 and that a level of 5 was recorded.  The 2013 testing report is not contained in the paper or virtual claims file.  The most recent VA treatment reports of record are dated in 2011.  Any VA treatment records of the Veteran for the asserted disability should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

With respect to the claim for an increased rating for diabetes, the Veteran's representative recently submitted correspondence from the Veteran's primary care physician, Dr. D.W.  The correspondence explained that the doctor has treated the Veteran for diabetes since 2012 and that he has "co-morbidities that have activity restrictions."  See March 2014 Correspondence located on the Veterans Benefits Management System (VBMS).  There are no treatment records from Dr. D.W. in the claims file.  The AOJ must attempt to obtain those records on remand.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining an appropriate release from the Veteran, request all treatment records from Dr. D.W. of Cape Atlantic Internal Medicine.  All records and/or responses received should be associated with the claims folder.  The AOJ shall request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Request the Veteran's complete records reflecting treatment for coronary artery disease and/or diabetes mellitus from the VA medical facilities in Wilmington and Cape May.  All records obtained must be associated with the Veteran's claims file.

3.  Thereafter, afford the Veteran a VA examination to determine the nature and severity of his diabetes mellitus and any complications from this disease.  Specifically, the examiner is asked to address Dr. D.W.'s March 2014 statement and any private records received from Dr. D.W. and determine whether the Veteran's diabetes mellitus requires regulation of activities.  The effect it has on his industrial capability should be noted.  All opinions expressed must be supported by complete rationale.  

4.  Thereafter, schedule the Veteran for a VA cardiology examination to assess the current severity of his service-connected coronary artery disease.  The claims folder, including this remand and any relevant records contained in the Virtual VA system and VBMS, must be sent to the examiner for review.  All indicated tests and studies shall be conducted.  All pertinent symptomatology and findings should be reported in detail.  The examiner should consider all relevant VA and private treatment records, to include the March 2013 report from Cape Regional Medical Center.  

The examiner should report the actual level of METs that result in dyspnea, fatigue, angina, dizziness, or syncope.  If METs testing is not possible, the examiner must provide reasons why such testing was not conducted.  The left ventricular ejection fraction should be reported.  An estimated level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope may only be provided if actual testing is contraindicated for medical reasons, if the left ventricular ejection fraction and is 50 percent or less, or if chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year.

The examiner should describe the current status of the 
Veteran's coronary artery disease to include a description of all functional and industrial incapacity related to this disability, as well as the need for any current treatment or medication.  All opinions expressed must be supported by complete rationale.  

5.  Thereafter, re-adjudicate the claims on appeal in light of all the evidence on file, including evidence received since the issuance of the May 2013 SSOC.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

